Order entered May 7, 2013




                                              In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                        No. 05-12-01730-CV

                                  JAMES P. MURPHY, Appellant

                                                V.

                                   REED WILLIAMS, Appellee

                          On Appeal from the 296th Judicial District Court
                                       Collin County, Texas
                              Trial Court Cause No. 296-4116-2012

                                             ORDER
        We GRANT appellant’s May 2, 2013 motion for an extension of time to file a reply

brief. We ORDER the reply brief tendered to this Court by appellant on May 2, 2013 filed as of

the date of this order.


                                                       /s/   CAROLYN WRIGHT
                                                             CHIEF JUSTICE